Wright, J.
i. pbacto withdraw warrants refused, We have no hesitation in holding that plaintiff has no ground for claiming a reversal of the ruling below. Defendants (how formally we need not inquire, ior no question is made as to the x 1 1 sufficiency of the answer asking affirmative relief), had filed their petition, asking the interposition of the chancellor to prevent the further circulation, or opportunity to put in circulation, these warrants which were in the' possession of the court, and which they allege are absolutely void. Until this question was determined, we think it was entirely competent for the court to order and direct that the property should be so kept as that the rights and interests of the city or county should not be prejudiced.
In other words, it stands, so far as the question here made is concerned, as though the city or county had obtained an inj unction against the plaintiff restraining the circulation of these warrants after they had passed into Ms hands.
Before they are delivered to him, this equitable answer or defense is filed, alleging that they are of no validity, and that plaintiff desires and is seeking their possession, that he may put them in circulation. The court clearly had the right to prevent this, and the dismissal of his action by plaintiff could not prevent the exercise of this right or power. The court could have ordered, in the case of a bill filed to cancel these warrants, that they should be placed in the hands of the officers of the court pending the litigation. *458.And being there already, there was no error; no abuse of the power of the court in refusing to order them to be delivered up.
Of course we determine nothing' as to the truth of the matter stated in the equitable answer; nor anything more than that, under the circumstances, the chancellor did not err in overruling plaintiff’s motion. Whether, if plaintiff shall finally dismiss his action as to these counts, defendants may not be driven to file an independent bill, is also a question not now before us.
Affirmed.